  Case 1:19-cv-00545-JHR-JFR Document 59-1 Filed 07/07/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF NEW MEXICO

KYLE BEEBE,

       Plaintiff,

vs.                                                   No. 1:19-CV-00545 JHR/JFR

JOHN TODD,

        Defendant.

                       PLAINTIFF’S RULE 26 DISCLOSURES


COMES NOW Plaintiff Kyle Beebe submits these Rule 26 disclosures pursuant to
F.R.C.P. Rule 26(a) as follows:

A. Rule 26(a)(1)(A)(i): See the witness disclosure by Plaintiff contained in the Joint

Status Report with the following additions:

       3. Any witness identified by Defendant.

       4. Any witness identified in Discovery.

       5. Any foundation witnesses.

       6. Any rebuttal witnesses.


B. Rule 26(a)(1)(A)(ii): See the categories of documents listed by Plaintiff in the Joint

Status Report.


C. Computation of damages: At this stage of the litigation and plaintiff’s medical

treatment the amounts of damage cannot be calculated but plaintiff will seek damages in

an amount to be determined by the jury for medical treatment past and future, and past

and future pain and suffering.
Case 1:19-cv-00545-JHR-JFR Document 59-1 Filed 07/07/20 Page 2 of 3



                                 Respectfully submitted,

                                 VALDEZ & WHITE LAW FIRM, LLC

                                 /s/ Timothy L. White
                                 Timothy L. White
                                 PO Box 25646
                                 Albuquerque, N.M. 87125
                                 Phone: (505) 345-0289
                                 Fax: (505) 345-2573
                                 Email: tim@valdezwhite.com
Case 1:19-cv-00545-JHR-JFR Document 59-1 Filed 07/07/20 Page 3 of 3



                          CERTIFICATE OF SERVICE

    The foregoing was emailed to all counsel of record on December 11, 2019:

    Stephen Fernelius
    Ryan M. Perdue
    Fernelius Simon Mace Robertson Perdue PLLC
    4119 Montrose Blvd, Suite 500
    Houston, TX 77006
    (713) 654-1200
    steve.fernelius@trialattorneytx.com
    ryan.perdue@trialattorneytx.com
    Attorneys for Defendant

    /s/Timothy L. White
    Timothy L. White
